                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 In re:                                                                  Case No.: 18-69-JCO
 MARK LEE COCHRAN,                                                            Chapter 13
     Debtor.

 AZALEA CITY                                                          Adv. Proc. No.: 18-14-JCO
 CREDIT UNION,
    Plaintiff
 v.

 MARK LEE COCHRAN,
 et al.,
     Defendants.

                           MEMORANDUM OPINION AND ORDER

               This matter came before the Court on August 12, 2019, for a trial on the Amended

Complaint filed by the Plaintiff, Azalea City Credit Union (hereinafter “ACCU”) and the Third

Party Complaint filed by Defendant Debtor Mark Cochran (hereinafter “Debtor” or “Cochran”)

against Defendant Vernon Chatman (hereinafter “Chatman”). Appearing on behalf of ACCU

was attorney Greg McAtee, and on behalf of Debtor was attorney Hendrik Snow. Although

properly served, Mr. Chatman did not appear in person or through counsel at trial.

       This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and 157, and

the order of reference of the District Court dated August 25, 2015. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(I), and the Court has authority to enter a final order.

                             FACT AND PROCEDURAL HISTORY

       On March 9, 2018, ACCU filed its Complaint pursuant to 11 U.S.C. § 523 alleging

multiple theories for the nondischargeability of the debt owed to it by Debtor. (Doc. 1). On

December 26, 2018, the Debtor filed an Answer denying the allegations alleged therein and filed

his own Third Party Complaint against his former business partner, Vernon Chatman, alleging




 Case 18-00069       Doc 182      Filed 08/28/19 Entered 08/28/19 16:42:06            Desc Main
                                   Document     Page 1 of 12
that Mr. Chatman was the party who perpetuated the fraud against ACCU, and therefore Debtor

is entitled to receive a discharge of the debt. (Doc. 38). On January 30, 2019, ACCU amended

its Complaint adopting and incorporating by reference the Debtor’s Third Party Complaint.

(Doc. 48). On April 13, 2019, Chatman was properly served with the Amended Complaint more

than thirty days prior to the trial setting. On July 6, 2019, Mr. Chatman was properly served with

a subpoena to appear before the Court to testify at trial on August 12, 2019. Mr. Chatman did

not appear in person or through counsel at the trial.

         Testifying on behalf of Plaintiff ACCU was Stacy Besnall. 1 Ms. Besnall has been a loan

officer with ACCU for approximately seven years and is the loan officer who processed the loan

in question herein. Debtor Mark Cochran testified in his own defense. The Court found both

witnesses to be credible, forthright and honest.

         At trial, Cochran testified that previously, he was common law married to Edna Chatman,

who is Vernon Chatman’s sister. Edna introduced Cochran to Chatman and sometime in 2016,

Chatman approached Cochran about becoming a business partner with Chatman in the formation

of Next Phase Auto Sales, LLC (hereinafter “Next Phase”). In September of 2016, Cochran and

Chatman formed Next Phase Auto Sales, LLC as a used car sales business. Chatman chose the

name of the business; Cochran was the named owner of the business, but Chatman had full

authorization to make decisions for the business, to manage the business bank accounts, to

receive and send mail on behalf of the business, and to conduct the day-to-day operations of the

business. The business was funded by floor plan financing through a business bank account held

at Commonwealth National Bank. There were only two car salesmen, including Chatman. Of



1
  There were multiple spellings and pronunciations of Ms. Besnall’s name during trial. The Court acknowledges
that Besnall is not the proper spelling of Ms. Besnall’s name, but it will be used anyway, as it has already been
placed on the record as such. (Docket entry 74).


                                                     2
    Case 18-00069        Doc 182        Filed 08/28/19 Entered 08/28/19 16:42:06                     Desc Main
                                         Document      Page 2 of 12
the two, Chatman made the most sales.

           Cochran testified that, at first, Chatman reported the business as doing ok, with car sales

happening on a steady basis. Cochran did not initially realize any profits from the business, but

he had another full time job at Ingalls Shipbuilding in Pascagoula, Mississippi, and trusted

Chatman to run the business efficiently. As the first year progressed, Cochran noticed that car

sales were starting to slow down.

           Around the time that sales started to slow, in May of 2016, Cochran testified that

Chatman asked Cochran to meet him at the ACCU branch in Calvert, Alabama to sign some

paperwork regarding a 2014 Mercedes to be sold on the used car lot. Cochran had financed used

vehicle purchases in the past for Chatman this way, so he agreed to the same on this occasion.

Cochran had never been to the Calvert ACCU branch and asked if the paperwork could be signed

at a location closer to Cochran’s job in Pascagoula, Mississippi than in Calvert. 2 Chatman

refused, and Cochran drove to Calvert to sign the paperwork.

           Prior to Cochran going to ACCU in Calvert, Chatman had already initiated the loan with

Ms. Besnall and ACCU. In initiating the loan, Chatman never mentioned to Ms. Besnall that he

and Cochran were business partners in Next Phase Auto Sales. He presented the loan request as

though it was for a customer purchasing a car from the used car lot. Ms. Besnall testified that

she had done business this way with Chatman before, so nothing appeared to be out of the

ordinary with this transaction at that time. Ms. Besnall testified that on June 1, 2016, she

received a Buyer’s Order from Chatman from his email account regarding a loan for a used 2014

Mercedes CLS Class sedan. (Plaintiff’s Ex. 10). The Buyer’s Order provided information on a

2012 Mercedes S Class that was to be traded in at the purchase of the 2014 Mercedes. (Id.). The



2
    The drive from Pascagoula, Mississippi to Calvert, Alabama is approximately one hour and eighteen minutes.


                                                      3
    Case 18-00069          Doc 182       Filed 08/28/19 Entered 08/28/19 16:42:06                   Desc Main
                                          Document      Page 3 of 12
Buyer’s Order was in Mark Cochran’s name and Chatman was listed as the salesperson. (Id.).

The Buyer’s Order was for the total balance of $47,294.18. (Id.). The gap insurance, GAP

Waiver Addendum and CUNA insurance policy were all in Cochran’s name. (Plaintiff’s Exs.

11,14, 13, respectively). The Electronic Funds Transfer Authorization Agreement was in

Cochran’s name. (Plaintiff’s Ex. 12). Cochran testified that he signed the Transfer

Authorization Agreement, but that the remainder of the document was not filled out in his

handwriting.

        When Cochran arrived at ACCU in Calvert on June 1, 2016, the loan was already

initiated in his name, and ACCU had already prequalified Cochran to receive the loan based on

Cochran’s personal information and pay stubs provided by Chatman to ACCU. 3 All that was left

to do was for Cochran to fill out the remaining paperwork and present proper identification and

the loan would be approved with the funds to be disbursed to the dealer by direct deposit shortly

after the loan was processed. During the transaction, Chatman never mentioned to Ms. Besnall

that the loan was not being made for Cochran to purchase a personal vehicle as a Next Phase

customer or that Cochran and Chatman were business partners in Next Phase. Chatman also

never mentioned to Besnall that he had not even seen the car, and he also failed to discuss that

the 2012 Mercedes trade-in vehicle listed on the Buyer’s Order did not exist. (Plaintiff’s Ex. 10).

        Both Cochran and Ms. Besnall testified that they had never met each other or had any

contact before the day that Cochran came to ACCU to sign the paperwork. Cochran testified that

he filled out the paperwork with the assumption that the loan was to obtain a car, not for his

personal use, but to be sold on the used car lot and that the loan balance would be satisfied by the

sale proceeds. Cochran was under the impression that ACCU knew of this arrangement as well.


3
 Cochran testified that Chatman had access to his personal information from when they formed Next Phase as
business partners.


                                                   4
    Case 18-00069       Doc 182       Filed 08/28/19 Entered 08/28/19 16:42:06                   Desc Main
                                       Document      Page 4 of 12
Cochran testified that though he had never seen the vehicle being financed prior to June 1, 2016,

he assumed that Chatman would be able to readily obtain it after getting the loan, and that this

transaction was in the ordinary course of the business for Next Phase. Once the loan was

processed, the funds were transferred by direct deposit into the Next Phase Auto Sales, LLC

operating account the following day.

       Ms. Besnall testified that prior to this transaction, she had known Chatman for

approximately ten years and had done business with him in the past at Shoreline Credit Union

before she became employed with ACCU. She further testified that ACCU had previously done

business with Chatman, making ten to twenty car loans per month with Chatman. She testified

that other loans involving Chatman had gone delinquent in the past, but that is the sometimes the

cost of doing business.

       In auditing its records, Ms. Besnall testified that by the end of 2017, ACCU was missing

the certificate of title for one of its loans made to Chatman. ACCU began to check for

certificates of title on other loans associated with Chatman and Next Phase and realized that

about twenty to twenty-one titles were missing. When ACCU attempted to verify its possession

of the certificate of title on the subject 2014 Mercedes, not only could they not locate the title,

they could not locate the vehicle either.

       In the meantime, Cochran testified that he never made a payment on the loan to ACCU.

He testified that Chatman had access to the business bank account and was in charge of the daily

business of Next Phase, so Cochran never made a payment on this loan or any other loan that he

personally financed for Next Phase. He stated that occasionally, Chatman would give Cochran a

check from the business account for Cochran to deposit into his personal account to make

payments on loans, but when the checks started bouncing, Cochran quit receiving them from




                                                5
 Case 18-00069        Doc 182      Filed 08/28/19 Entered 08/28/19 16:42:06             Desc Main
                                    Document      Page 5 of 12
Chatman. When Cochran asked Chatman about the bounced checks, Chatman was dismissive

and told Cochran that he was handling it. Cochran took Chatman at his word that it was being

handled. At some point after these checks bounced, the bank contacted Cochran asking that he

remove Chatman from the account. Cochran closed this account and opened a new joint account

with Regions Bank in the name of Next Phase, Cochran and Chatman. At this point, Chatman

promised Cochran that he would get the business back to the way it was, but Cochran testified

this turned out to be an empty promise.

       Ms. Besnall testified that ACCU only received three good payments on this loan.

(Plaintiff’s Ex. 15, p.3, payments dated July 14, 2016, August 16, 2016, September 13, 2016).

When the payments quit coming in, ACCU first contacted Cochran about the delinquency;

however, Cochran testified that he does not recall receiving any phone calls from ACCU

regarding the account. ACCU then contacted Chatman regarding the delinquency, but was

unsuccessful in communicating with him, so the account remained delinquent. Shortly

thereafter, ACCU quit doing business with Chatman.

       ACCU sued Mark Cochran in the Mobile County Circuit Court, and on August 30, 2017,

it got a default judgment against Cochran for the vehicle and for its alternate value of

$38,250.00, plus attorney fees and costs. (Plaintiff’s Ex. 16). On January 7, 2019, ACCU ran a

CARFAX Vehicle History Report which resulted in no information on a 2014 Mercedes coming

into possession of Next Phase Auto Sales, LLC.

       On January 6, 2018, Cochran filed for chapter 13 relief. On March 9, 2018, ACCU filed

the instant Complaint for nondischargeability of the debt owed to ACCU by Cochran. On

November 9, 2018, the chapter 13 case was converted to a chapter 7 case. The trial of this matter

was held on August 12, 2019. At the close of trial, the Court awarded ACCU and Cochran a




                                               6
 Case 18-00069       Doc 182      Filed 08/28/19 Entered 08/28/19 16:42:06             Desc Main
                                   Document      Page 6 of 12
judgment against Chatman, and rendered the debt owed to ACCU nondischargeable in any future

bankruptcy case that may be filed by Chatman. (Docs. 76, 80). Having considered the evidence

and arguments presented in regard to the fraud allegations against Cochran, the Court hereby

finds that the debt owed to Azalea City Credit Union SHALL BE DISCHARGEABLE in Mark

Cochran’s current bankruptcy case.

                                    CONCLUSIONS OF LAW

       Section 523(a)(2)(A) of the Bankruptcy Code provides that a debt for money, property,

services, or an extension, renewal, or refinancing of credit will not be discharged to the extent

obtained by “false pretenses, a false representation, or actual fraud, other than a statement

respecting the debtor’s or an insider’s financial condition.” 11 U.S.C § 523(a)(2)(A).

       In order for a particular debt to be excepted from discharge, a plaintiff must prove by a

preponderance of the evidence that the defendant’s conduct fits within the exception to

discharge. See Grogan v. Garner, 498 U.S. 279, 291 (1991). Exceptions to discharge must be

strictly construed in order to give effect to the “fresh start” policy of the Bankruptcy Code. In re

Meyer, 296 B.R. 849, 857 (N.D. Ala. Feb. 25, 2003)(citing Hope v. Walker, 48 F3d 1161 (11th

Cir. 1995); Equitable Bank v. Miller, 39 F.3d 301, 304 (11th Cir. 1994)); see also In re Wood,

245 Fed. Appx. 916 (Aug. 21, 2007).

                           Counts One and Five: § 523(a)(2)(A) Fraud

       Some courts have found that the three types of fraud listed in Section 523(a)(2) are

inextricably intertwined, such that it is nearly impossible to conceive of a set of circumstances

that would constitute actual fraud, but which would not also constitute false pretenses or false

representation, making the analysis of fraud one that overlaps with each of the three types listed.

In re Gilmore, 221 B.R. 864, 872 (N.D. Ala. June 17, 1998). Thus, a finding of actual fraud




                                               7
 Case 18-00069        Doc 182     Filed 08/28/19 Entered 08/28/19 16:42:06             Desc Main
                                   Document      Page 7 of 12
would necessitate and subsume a finding of false pretenses and false representations. Other

courts have applied the three types of fraud separately because Section 523(a)(2)(A) is written in

the disjunctive. See Matter of Johnson, 2017 WL 1839159, at *8 (Bankr. N.D. Ala. May 5,

2017)(citing In re Zeller, 242 B.R. 84, 87 (Bankr. S.D. Fla. 1999). This Court agrees with the

learned Judge Cohen in Gilmore, that despite the statute being written in the disjunctive, the

analysis of each type of fraud does indeed overlap.

                                          False Pretenses

       “False pretenses are implied, and includes any intentional fraud or deceit practiced by

whatever method in whatever manner.” Matter of Johnson, 2017 WL 1839159, at *8 (Bankr.

N.D. Ala. May 5, 2017). “False pretenses may be implied from conduct or may consist of

concealment or non-disclosure where there is a duty to speak, and may consist of any acts, work,

symbol or token calculated and intended to deceive.” Id. “It is a series of events, activities or

communications which, when considered collectively, create a false sense and misleading set of

circumstances, or a false and misleading understanding of a transaction, by which a creditor is

wrongfully induced by a debtor to transfer property or extend credit to the debtor.” Id. Silence

or concealment as to a material fact can constitute false pretenses.” Id.

                        False Representation or Willful Misrepresentation

       A false representation typically requires an express misrepresentation by a debtor to an

issuer of credit. Johnson, 2017 WL 1839159, at *8. Reckless disregard for the truth can

constitute a false representation. In re Meyer, 269 B.R. 849 (N.D. Ala. 2003). “The term

‘reckless’ has been interpreted to be the equivalent of intentional.” In re Booth, 174 B.R. 619,

623 (Dec. 1, 1994)(emphasis in original).

                                            Actual Fraud




                                               8
 Case 18-00069       Doc 182      Filed 08/28/19 Entered 08/28/19 16:42:06             Desc Main
                                   Document      Page 8 of 12
       Actual fraud is determined on a case-by-case basis. In re Meyer, 296 B.R. 849, 858

(Bankr. N.D. Ala. 2003). The elements to prove actual fraud under § 523(a)(2)(A) are based on

the traditional elements of common law fraud. In re Meyer, 296 B.R. at 858. “Thus, to prevail

under that section, a creditor must prove that

       (1) the debtor made representations;
       (2) at the time, the debtor knew the representations were false;
       (3) the debtor made the false representations with the purpose and intention of deceiving
       the creditor;
       (4) the creditor justifiably relied on such representations; and
       (5) the creditor sustained a loss as a result of the representations.

Id. (citing AT & T Universal Card Servs. Corp. v. Reach, 225 B.R. 236, 239 (Bankr. N.D.

Ala.1997)); see also Field v. Mans, 516 U.S. 59, (1995); Am. Express Travel Related Servs. Co.

v. McKinnon, 192 B.R. 768, 771 (Bankr. N.D. Ala.1996).

       Having considered the evidence in relation to the law set out above, the Court finds that

ACCU failed to meet its burden of proof on any of the types of fraud under § 523(a)(2)(A).

There was no evidence that Cochran engaged in any intentional fraud or deceit sufficient to rise

to the level of false pretenses. Likewise, no evidence was presented that Cochran made

representations which he either knew to be false or made with such reckless disregard for the

truth as to constitute willful misrepresentations which would rise to the level of false

representations. Lastly, no evidence was presented sufficient to meet any of the badges of fraud

establishing that Cochran engaged in actual fraud regarding the loan. Therefore, the Court finds

in favor of Cochran and against ACCU on the § 523(a)(2) fraud counts.

                              Counts Two and Three: § 523(a)(4)
                           Embezzlement and Breach of Fiduciary Duty

                                          Embezzlement

       “Bankruptcy courts define embezzlement as the ‘fraudulent appropriation of property of




                                               9
 Case 18-00069        Doc 182     Filed 08/28/19 Entered 08/28/19 16:42:06             Desc Main
                                   Document      Page 9 of 12
another by a person to whom such property has been entrusted or to whose hands it has lawfully

come.’” In re Taylor, 551 B.R. 506, 521 (Bankr. M.D. Ala. 2016)(citing Matter of Weber, 892

F.2d 534, 538 (7th Cir.1989) (quoting Moore v. United States, 160 U.S. 268, 269(1895)); see

also Belfry v. Cardozo (In re Belfry), 862 F.2d 661, 662 (8th Cir.1988). To establish

embezzlement, a creditor must show that: (1) the creditor entrusted property to the debtor; (2) the

debtor appropriated the property for a use other than that for which it was entrusted; and (3) the

circumstances indicate fraud.” Matter of Chaney, 596 B.R. 385, 405 (Bankr. N.D. Ala. 2018).

“Debts which arise from simple conversion are not excepted from discharge.” In re Taylor, at

521. Instead, “the creditor must show that the misappropriation was done with fraudulent

intent.” Ibid. “Fraudulent intent may be inferred from surrounding circumstances and the

conduct of the accused.” Ibid.

       The evidence presented was insufficient to establish that Cochran appropriated the

property for a use other than that for which it was entrusted with the circumstances of the

transaction indicate fraud by Cochran. Therefore, the Court finds in favor of Cochran and

against ACCU regarding the embezzlement allegations.

                                      Breach of Fiduciary Duty

       “To establish fraud while acting in a fiduciary capacity, one must show (1) that the debt

results from a fiduciary's defalcation under an express or technical trust; (2) that the debtor acted

in a fiduciary capacity with respect to the trust; and (3) that the transaction in question is a

defalcation [or fraud] within the meaning of bankruptcy law.” In re Migell, 2018 WL 1174890,

at *5 (Bankr. M.D. Fla. Mar. 2, 2018) (citations omitted). “The meaning of “fiduciary capacity”

in § 523(a)(4) is a question of federal law.” In re Arthur, 589 B.R. 761, 765 (Bankr. S.D. Fla.

2018) (citing In re Talmo, 175 B.R. 775 (Bankr. S.D. Fla. 1994)).




                                                10
 Case 18-00069        Doc 182      Filed 08/28/19 Entered 08/28/19 16:42:06              Desc Main
                                   Document      Page 10 of 12
         The term “fiduciary” as used in § 523(a)(4) does not encompass the traditional

application of fiduciary—“a relationship involving confidence, trust, and good faith.” In re

Kanewske, 2017 WL 4381282, at *7 (Bankr. M.D. Fla. Sept. 29, 2017); Quaif v. Johnson, 4 F.3d

950, 953 (11th Cir. 1993). “Rather, ‘fiduciary’ under § 523(a)(4) is narrowly construed and

requires the existence of an express or technical trust. An express or technical trust exists when

there is: (1) a segregated trust res; (2) an identifiable beneficiary; and (3) affirmative trust duties

established by contract or by statute.” In re Kanewske, 2017 WL 4381282, at *7. Further, the

“trust relationship [shall] have existed prior to the act which created the debt in order to fall

within the fiduciary capacity exception.” In re Fernandez-Rocha, 451 F.3d 813, 816 (11th Cir.

2006).

         Here, no evidence was presented that an express or technical trust existed prior to the

transaction or that Cochran was a fiduciary under the circumstances of the transaction.

Therefore, the Court finds in favor of the Debtor on Counts Two and Three.

                                   Count Four: Unjust Enrichment

         To prevail on a claim of unjust enrichment under Alabama law, a plaintiff must show

 that: (1) the defendant knowingly accepted and retained a benefit, (2) provided by another, (3)

 who has a reasonable expectation of compensation. Portofino Seaport Village, LLC v. Welch,

 4 So. 3d 1095, 1098 (Ala. 2008); see also American Family Care, Inc. v. Fox, 642 So. 2d 486,

 488 (Ala. Civ. App. 1994).

         No evidence was presented sufficient to rise to the level of unjust enrichment by

Cochran. Therefore, the Court finds in favor of Cochran on Count Four as well.

                                           CONCLUSION

         “Exceptions to discharge are construed strictly against the complaining party and




                                                11
 Case 18-00069         Doc 182     Filed 08/28/19 Entered 08/28/19 16:42:06               Desc Main
                                   Document      Page 11 of 12
liberally in favor of the debtor in order to effectuate the fresh start policy that is the primary

purpose of the Bankruptcy Code.” Rutland v. Petersen (In re Petersen), 323 B.R. 512, 516

(Bankr. N.D. Fla. 2005). Construing the evidence liberally in favor of the Debtor, the Court

finds that the debt owed to Azalea City Credit Union by Debtor Mark Cochran is

DISCHARGEABLE.

        All matters having been adjudicated herein, the Clerk is DIRECTED to dismiss this

Adversary Proceeding with prejudice as soon as practicable.

        Dated: August 28, 2019




                                                12
 Case 18-00069        Doc 182      Filed 08/28/19 Entered 08/28/19 16:42:06               Desc Main
                                   Document      Page 12 of 12
